number release date id office uilc cca_2010050116513450 ---------------------------- from ----------------------- sent saturday may pm to ------------------ cc ----------------------- subject re fresh_start oic i've copying the statute and regs for you below so you can print them out if you wish the service can only compromise liabilities to the extent authorized by the statute and regs the regs allow compromise based on doubt as to liability datl doubt as to collectibility datc or effective tax_administration eta the proposal does not include a determination of ability to pay which is required for a compromise based on datc it also does not satisfy the requirements for an eta offer the regs provide a compromise may be entered into to promote effective tax_administration when the secretary determines that although collection in full could be achieved collection of the full liability would cause the taxpayer economic hardship or where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability compromise will be justified only where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner a taxpayer proposing compromise under this paragraph b ii will be expected to demonstrate circumstances that justify compromise even though a similarly situated taxpayer may have paid his liability in full statute sec_7122 compromises a authorization the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense and the attorney_general or_his_delegate may compromise any such case after reference to the department of justice for prosecution or defense b record whenever a compromise is made by the secretary in any case there shall be placed on file in the office of the secretary the opinion of the general counsel for the department of the treasury or_his_delegate with his reasons therefor with a statement of-- the amount of tax assessed the amount of interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed and the amount actually paid in accordance with the terms of the compromise notwithstanding the foregoing provisions of this subsection no such opinion shall be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed including any interest additional_amount addition to the tax or assessable penalty is less than dollar_figure however such compromise shall be subject_to continuing quality review by the secretary c rules for submission of offers-in-compromise partial payment required with submission a lump-sum offers i in general the submission of any lump-sum_offer-in-compromise shall be accompanied by the payment of percent of the amount of such offer ii lump-sum_offer-in-compromise for purposes of this section the term 'lump- sum offer-in-compromise' means any offer of payments made in or fewer installments b periodic_payment offers i in general the submission of any periodic_payment offer-in-compromise shall be accompanied by the payment of the amount of the first proposed installment ii failure to make installment during pendency of offer any failure to make an installment other than the first installment due under such offer-in-compromise during the period such offer is being evaluated by the secretary may be treated by the secretary as a withdrawal of such offer-in-compromise rules of application a use of payment the application of any payment made under this subsection to the assessed tax or other_amounts imposed under this title with respect to such tax may be specified by the taxpayer b application of user_fee in the case of any assessed tax or other_amounts imposed under this title with respect to such tax which is the subject of an offer-in- compromise to which this subsection applies such tax or other_amounts shall be reduced by any user_fee imposed under this title with respect to such offer-in- compromise c waiver authority the secretary may issue regulations waiving any payment required under paragraph in a manner consistent with the practices established in accordance with the requirements under subsection d d standards for evaluation of offers in general the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in-compromise is adequate and should be accepted to resolve a dispute allowances for basic living_expenses a in general in prescribing guidelines under paragraph the secretary shall develop and publish schedules of national and local allowances designed to provide that taxpayers entering into a compromise have an adequate means to provide for basic living_expenses b use of schedules the guidelines shall provide that officers and employees of the internal_revenue_service shall determine on the basis of the facts and circumstances of each taxpayer whether the use of the schedules published under subparagraph a is appropriate and shall not use the schedules to the extent such use would result in the taxpayer not having adequate means to provide for basic living_expenses special rules relating to treatment of offers the guidelines under paragraph shall provide that-- a an officer_or_employee of the internal_revenue_service shall not reject an offer- in-compromise from a low-income taxpayer solely on the basis of the amount of the offer b in the case of an offer-in-compromise which relates only to issues of liability of the taxpayer-- i such offer shall not be rejected solely because the secretary is unable to locate the taxpayer's return or return_information for verification of such liability and ii the taxpayer shall not be required to provide a financial statement and c any offer-in-compromise which does not meet the requirements of subparagraph a i or b i as the case may be of subsection c may be returned to the taxpayer as unprocessable e administrative review the secretary shall establish procedures-- for an independent administrative review of any rejection of a proposed offer-in- compromise or installment_agreement made by a taxpayer under this section or sec_6159 sec_6159 before such rejection is communicated to the taxpayer and which allow a taxpayer to appeal any rejection of such offer or agreement to the internal_revenue_service office of appeals f deemed acceptance of offer not rejected within certain period any offer-in- compromise submitted under this section shall be deemed to be accepted by the secretary if such offer is not rejected by the secretary before the date which i sec_24 months after the date of the submission of such offer for purposes of the preceding sentence any period during which any_tax liability which is the subject of such offer-in- compromise is in dispute in any judicial proceeding shall not be taken into account in determining the expiration of the 24-month period g f frivolous submissions etc notwithstanding any other provision of this section if the secretary determines that any portion of an application_for an offer-in-compromise or installment_agreement submitted under this section or sec_6159 sec_6159 meets the requirement of clause i or ii of sec_6702 sec_6702 then the secretary may treat such portion as if it were never submitted and such portion shall not be subject_to any further administrative or judicial review regulations compromises a in general -- if the secretary determines that there are grounds for compromise under this section the secretary may at the secretary's discretion compromise any civil or criminal liability arising under the internal revenue laws prior to reference of a case involving such a liability to the department of justice for prosecution or defense an agreement to compromise may relate to a civil or criminal liability for taxes interest or penalties unless the terms of the offer and acceptance expressly provide otherwise acceptance of an offer to compromise a civil liability does not remit a criminal liability nor does acceptance of an offer to compromise a criminal liability remit a civil liability b grounds for compromise -- doubt as to liability doubt as to liability exists where there is a genuine dispute as to the existence or amount of the correct_tax liability under the law doubt as to liability does not exist where the liability has been established by a final court decision or judgment concerning the existence or amount of the liability see paragraph f of this section for special rules applicable to rejection of offers in cases where the internal_revenue_service irs is unable to locate the taxpayer's return or return_information to verify the liability doubt as to collectibility doubt as to collectibility exists in any case where the taxpayer's assets and income are less than the full amount of the liability promote effective tax_administration i a compromise may be entered into to promote effective tax_administration when the secretary determines that although collection in full could be achieved collection of the full liability would cause the taxpayer economic hardship within the meaning of sec_301_6343-1 ii if there are no grounds for compromise under paragraphs b or i of this section the irs may compromise to promote effective tax_administration where compelling public policy or equity considerations identified by the taxpayer provide a sufficient basis for compromising the liability compromise will be justified only where due to exceptional circumstances collection of the full liability would undermine public confidence that the tax laws are being administered in a fair and equitable manner a taxpayer proposing compromise under this paragraph b ii will be expected to demonstrate circumstances that justify compromise even though a similarly situated taxpayer may have paid his liability in full iii no compromise to promote effective tax_administration may be entered into if compromise of the liability would undermine compliance by taxpayers with the tax laws c special rules for evaluating offers to compromise -- in general once a basis for compromise under paragraph b of this section has been identified the decision to accept or reject an offer to compromise as well as the terms and conditions agreed to is left to the discretion of the secretary the determination whether to accept or reject an offer to compromise will be based upon consideration of all the facts and circumstances including whether the circumstances of a particular case warrant acceptance of an amount that might not otherwise be acceptable under the secretary's policies and procedures doubt as to collectibility -- i allowable expenses a determination of doubt as to collectibility will include a determination of ability to pay in determining ability to pay the secretary will permit taxpayers to retain sufficient funds to pay basic living_expenses the determination of the amount of such basic living_expenses will be founded upon an evaluation of the individual facts and circumstances presented by the taxpayer's case to guide this determination guidelines published by the secretary on national and local living expense standards will be taken into account ii nonliable spouses -- a in general where a taxpayer is offering to compromise a liability for which the taxpayer's spouse has no liability the assets and income of the nonliable spouse will not be considered in determining the amount of an adequate offer the assets and income of a nonliable spouse may be considered however to the extent property has been transferred by the taxpayer to the nonliable spouse under circumstances that would permit the irs to effect collection of the taxpayer's liability from such property eg property that was conveyed in fraud of creditors property has been transferred by the taxpayer to the nonliable spouse for the purpose of removing the property from consideration by the irs in evaluating the compromise or as provided in paragraph c ii b of this section the irs also may request information regarding the assets and income of the nonliable spouse for the purpose of verifying the amount of and responsibility for expenses claimed by the taxpayer b exception where collection of the taxpayer's liability from the assets and income of the nonliable spouse is permitted by applicable state law eg under state community_property_laws the assets and income of the nonliable spouse will be considered in determining the amount of an adequate offer except to the extent that the taxpayer and the nonliable spouse demonstrate that collection of such assets and income would have a material and adverse impact on the standard of living of the taxpayer the nonliable spouse and their dependents compromises to promote effective tax_administration -- i factors supporting but not conclusive of a determination that collection would cause economic hardship within the meaning of paragraph b i of this section include but are not limited to -- a taxpayer is incapable of earning a living because of a long term illness medical_condition or disability and it is reasonably foreseeable that taxpayer's financial resources will be exhausted providing for care and support during the course of the condition b although taxpayer has certain monthly income that income is exhausted each month in providing for the care of dependents with no other means of support and c although taxpayer has certain assets the taxpayer is unable to borrow against the equity in those assets and liquidation of those assets to pay outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses ii factors supporting but not conclusive of a determination that compromise would undermine compliance within the meaning of paragraph b iii of this section include but are not limited to -- a taxpayer has a history of noncompliance with the filing and payment requirements of the internal_revenue_code b taxpayer has taken deliberate actions to avoid the payment of taxes and c taxpayer has encouraged others to refuse to comply with the tax laws iii the following examples illustrate the types of cases that may be compromised by the secretary at the secretary's discretion under the economic hardship provisions of paragraph b i of this section example the taxpayer has assets sufficient to satisfy the tax_liability the taxpayer provides full time care and assistance to her dependent_child who has a serious long- term illness it is expected that the taxpayer will need to use the equity in his assets to provide for adequate basic living_expenses and medical_care for his child the taxpayer's overall compliance history does not weigh against compromise example the taxpayer is retired and his only income is from a pension the taxpayer's only asset is a retirement account and the funds in the account are sufficient to satisfy the liability liquidation of the retirement account would leave the taxpayer without an adequate means to provide for basic living_expenses the taxpayer's overall compliance history does not weigh against compromise example the taxpayer is disabled and lives on a fixed income that will not after allowance of basic living_expenses permit full payment of his liability under an installment_agreement the taxpayer also owns a modest house that has been specially equipped to accommodate his disability the taxpayer's equity in the house is sufficient to permit payment of the liability he owes however because of his disability and limited earning potential the taxpayer is unable to obtain a mortgage or otherwise borrow against this equity in addition because the taxpayer's home has been specially equipped to accommodate his disability forced sale of the taxpayer's residence would create severe adverse consequences for the taxpayer the taxpayer's overall compliance history does not weigh against compromise iv the following examples illustrate the types of cases that may be compromised by the secretary at the secretary's discretion under the public policy and equity provisions of paragraph b ii of this section example in october of the taxpayer developed a serious illness that resulted in almost continuous hospitalizations for a number of years the taxpayer's medical_condition was such that during this period the taxpayer was unable to manage any of his financial affairs the taxpayer has not filed tax returns since that time the taxpayer's health has now improved and he has promptly begun to attend to his tax affairs he discovers that the irs prepared a substitute for return for the tax_year on the basis of information returns it had received and had assessed a tax_deficiency when the taxpayer discovered the liability with penalties and interest the tax bill is more than three times the original tax_liability the taxpayer's overall compliance history does not weigh against compromise example the taxpayer is a salaried sales manager at a department store who has been able to place dollar_figure in a tax-deductible ira account for each of the last two years the taxpayer learns that he can earn a higher rate of interest on his ira savings by moving those savings from a money management account to a certificate of deposit at a different financial_institution prior to transferring his savings the taxpayer submits an e-mail inquiry to the irs at its web page requesting information about the steps he must take to preserve the tax benefits he has enjoyed and to avoid penalties the irs responds in an answering e-mail that the taxpayer may withdraw his ira savings from his neighborhood bank but he must redeposit those savings in a new ira account within days the taxpayer withdraws the funds and redeposits them in a new ira account days later upon audit the taxpayer learns that he has been misinformed about the required rollover period and that he is liable for additional taxes penalties and additions to tax for not having redeposited the amount within days had it not been for the erroneous advice that is reflected in the taxpayer's retained copy of the irs e- mail response to his inquiry the taxpayer would have redeposited the amount within the required 60-day period the taxpayer's overall compliance history does not weigh against compromise d procedures for submission and consideration of offers -- in general an offer to compromise a tax_liability pursuant to sec_7122 sec_7122 must be submitted according to the procedures and in the form and manner prescribed by the secretary an offer to compromise a tax_liability must be made in writing must be signed by the taxpayer under penalty of perjury and must contain all of the information prescribed or requested by the secretary however taxpayers submitting offers to compromise liabilities solely on the basis of doubt as to liability will not be required to provide financial statements when offers become pending and return of offers an offer to compromise becomes pending when it is accepted for processing the irs may not accept for processing any offer to compromise a liability following reference of a case involving such liability to the department of justice for prosecution or defense if an offer accepted for processing does not contain sufficient information to permit the irs to evaluate whether the offer should be accepted the irs will request that the taxpayer provide the needed additional information if the taxpayer does not submit the additional information that the irs has requested within a reasonable_time period after such a request the irs may return the offer to the taxpayer the irs may also return an offer to compromise a tax_liability if it determines that the offer was submitted solely to delay collection or was otherwise nonprocessable an offer returned following acceptance for processing is deemed pending only for the period between the date the offer is accepted for processing and the date the irs returns the offer to the taxpayer see paragraphs f ii and g of this section for rules regarding the effect of such returns of offers withdrawal an offer to compromise a tax_liability may be withdrawn by the taxpayer or the taxpayer's representative at any time prior to the irs' acceptance of the offer to compromise an offer will be considered withdrawn upon the irs' receipt of written notification of the withdrawal of the offer either by personal delivery or certified mail or upon issuance of a letter by the irs confirming the taxpayer's intent to withdraw the offer e acceptance of an offer to compromise a tax_liability -- an offer to compromise has not been accepted until the irs issues a written notification of acceptance to the taxpayer or the taxpayer's representative as additional consideration for the acceptance of an offer to compromise the irs may request that taxpayer enter into any collateral_agreement or post any security which is deemed necessary for the protection of the interests of the united_states offers may be accepted when they provide for payment of compromised amounts in one or more equal or unequal installments if the final payment on an accepted offer to compromise is contingent upon the immediate and simultaneous release of a tax_lien in whole or in part such payment must be made in accordance with the forms instructions or procedures prescribed by the secretary acceptance of an offer to compromise will conclusively settle the liability of the taxpayer specified in the offer compromise with one taxpayer does not extinguish the liability of nor prevent the irs from taking action to collect from any person not named in the offer who is also liable for the tax to which the compromise relates neither the taxpayer nor the government will following acceptance of an offer to compromise be permitted to reopen the case except in instances where -- i false information or documents are supplied in conjunction with the offer ii the ability to pay or the assets of the taxpayer are concealed or iii a mutual mistake of material fact sufficient to cause the offer agreement to be reformed or set_aside is discovered opinion of chief_counsel except as otherwise provided in this paragraph e if an offer to compromise is accepted there will be placed on file the opinion of the chief_counsel for the irs with respect to such compromise along with the reasons therefor however no such opinion will be required with respect to the compromise of any civil case in which the unpaid amount of tax assessed including any interest additional_amount addition to the tax or assessable penalty is less than dollar_figure also placed on file will be a statement of -- i the amount of tax assessed ii the amount of interest additional_amount addition to the tax or assessable penalty imposed by law on the person against whom the tax is assessed and iii the amount actually paid in accordance with the terms of the compromise f rejection of an offer to compromise -- an offer to compromise has not been rejected until the irs issues a written notice to the taxpayer or his representative advising of the rejection the reason s for rejection and the right to an appeal the irs may not notify a taxpayer or taxpayer's representative of the rejection of an offer to compromise until an independent administrative review of the proposed rejection is completed no offer to compromise may be rejected solely on the basis of the amount of the offer without evaluating that offer under the provisions of this section and the secretary's policies and procedures regarding the compromise of cases offers based upon doubt as to liability offers submitted on the basis of doubt as to liability cannot be rejected solely because the irs is unable to locate the taxpayer's return or return_information for verification of the liability appeal of rejection of an offer to compromise -- i in general the taxpayer may administratively appeal a rejection of an offer to compromise to the irs office of appeals appeals if within the 30-day period commencing the day after the date on the letter of rejection the taxpayer requests such an administrative review in the manner provided by the secretary ii offer to compromise returned following a determination that the offer was nonprocessable a failure by the taxpayer to provide requested information or a determination that the offer was submitted for purposes of delay where a determination is made to return offer documents because the offer to compromise was nonprocessable because the taxpayer failed to provide requested information or because the irs determined that the offer to compromise was submitted solely for purposes of delay under paragraph d of this section the return of the offer does not constitute a rejection of the offer for purposes of this provision and does not entitle the taxpayer to appeal the matter to appeals under the provisions of this paragraph f however if the offer is returned because the taxpayer failed to provide requested financial information the offer will not be returned until a managerial review of the proposed return is completed g effect of offer to compromise on collection activity -- in general the irs will not levy against the property or rights to property of a taxpayer who submits an offer to compromise to collect the liability that is the subject of the offer during the period the offer is pending for days immediately following the rejection of the offer and for any period when a timely filed appeal from the rejection is being considered by appeals revised offers submitted following rejection if following the rejection of an offer to compromise the taxpayer makes a good_faith revision of that offer and submits the revised offer within days after the date of rejection the irs will not levy to collect from the taxpayer the liability that is the subject of the revised offer to compromise while that revised offer is pending jeopardy the irs may levy to collect the liability that is the subject of an offer to compromise during the period the irs is evaluating whether that offer will be accepted if it determines that collection of the liability is in jeopardy offers to compromise determined by irs to be nonprocessable or submitted solely for purposes of delay if the irs determines under paragraph d of this section that a pending offer did not contain sufficient information to permit evaluation of whether the offer should be accepted that the offer was submitted solely to delay collection or that the offer was otherwise nonprocessable then the irs may levy to collect the liability that is the subject of that offer at any time after it returns the offer to the taxpayer offsets under sec_6402 sec_6402 notwithstanding the evaluation and processing of an offer to compromise the irs may in accordance with sec_6402 uscs sec_6402 credit any overpayments made by the taxpayer against a liability that is the subject of an offer to compromise and may offset such overpayments against other liabilities owed by the taxpayer to the extent authorized by sec_6402 sec_6402 proceedings in court except as otherwise provided in this paragraph g the irs will not refer a case to the department of justice for the commencement of a proceeding in court against a person named in a pending offer to compromise if levy to collect the liability is prohibited by paragraph g of this section without regard to whether a person is named in a pending offer to compromise however the irs may authorize the department of justice to file a counterclaim or third-party complaint in a refund action or to join that person in any other proceeding in which liability for the tax that is the subject of the pending offer to compromise may be established or disputed including a suit against the united_states under u s c in addition the united_states may file a claim in any bankruptcy proceeding or insolvency action brought by or against such person h deposits sums submitted with an offer to compromise a liability or during the pendency of an offer to compromise are considered deposits and will not be applied to the liability until the offer is accepted unless the taxpayer provides written authorization for application of the payments if an offer to compromise is withdrawn is determined to be nonprocessable or is submitted solely for purposes of delay and returned to the taxpayer any amount tendered with the offer including all installments paid on the offer will be refunded without interest if an offer is rejected any amount tendered with the offer including all installments paid on the offer will be refunded without interest after the conclusion of any review sought by the taxpayer with appeals refund will not be required if the taxpayer has agreed in writing that amounts tendered pursuant to the offer may be applied to the liability for which the offer was submitted i statute_of_limitations -- suspension of the statute_of_limitations on collection the statute_of_limitations on collection will be suspended while levy is prohibited under paragraph g of this section extension of the statute_of_limitations on assessment for any offer to compromise the irs may require where appropriate the extension of the statute_of_limitations on assessment however in any case where waiver of the running of the statutory period of limitations on assessment is sought the taxpayer must be notified of the right to refuse to extend the period of limitations or to limit the extension to particular issues or particular periods of time j inspection with respect to accepted offers to compromise for provisions relating to the inspection of returns and accepted offers to compromise see sec_6103 uscs sec_6103 k effective date this section applies to offers to compromise pending on or submitted on or after date
